UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3056 TRIDAN CORP. (Exact name of registrant as specified in charter) 51 East 42nd Street, 17th Floor, New York, NY 10017 (Address of principal executive offices) I. Robert Harris, c/o Kantor, Davidoff, Wolfe, Mandelker, Twomey & Gallanty, P.C.51 East 42nd Street, New York, NY10017 (Name and address of agent for service) Registrant’s telephone number, including area code: (212) 239-0515 Dateof fiscal year end: April 30, 2012 Dateof reporting period: July 31, 2011 Item 1. Schedule of Investments. Attached on the following pages is a schedule of the registrant’s investments as of the close of its fiscal quarter ended July 31, 2011. - 2 - July 31, Principal Amortized Fair Amount Cost Value Insured Ardsley New York Union Free School District Unlimited Tax 5.00% due June 15, 2014 $ $ $ Ardsley New York Union Free School District Unlimited Tax 4.00% due June 15, 2016 Bethlehem NY Central School District Ref Unlimited Tax 5.0% due November 1, 2015 Village of Briarcliff Manor New York Pub Impt Unlimited Tax 5.0% due September 1, 2017 Village of Briarcliff Manor New York Pub Impt Unlimited Tax 5.0% due September 1, 2015 City of Buffalo New York Sewer Auth Rev Sewer System Impt 5.0% due July 1, 2011 - - - Cattaraugus County NY Public Impt Ref Unlimited Tax (Par Call June 1, 2013 @100) 5.0% due June 1, 2014 Cattaraugus County NY Public Impt Ref Unlimited Tax (Par Call June 1, 2013 @100) 5.0% due June 1, 2015 Clarkstown Central School District NY Unlimited Tax (Par Call April 15, 2014 @100) 5.25% due April 15, 2015 City of New York NY Public Impts Unlimited Tax (Par Call August 1, 2014 @100) 5.0% due August 1, 2017 NY unlimited Tax (Par Call August 1, 2019 @100) 5.0% due August 1, 2026 City of New York Transitional Fin Bldg Aid Rev Fiscal 2007 5.00% due July 15, 2016 N.Y.S. Dormitory Authority Revs State Personal IncomeRefEducation 5.50% due March 15, 2025 - 3 - Insured (continued) N.Y.S. Dormitory Authority Revs Non St Supported Debt Sch Dist Fing Prog (Par Call October 1, 2017 @100) 5.0% due October 1, 2018 $ $ $ N.Y.S. Dormitory Authority Revs Non St Supported Debt Sch Dist Fing Prog (Par Call October 1, 2017 @100) 5.0% due October 1, 2019 N.Y.S. Dormitory Authority Revs Non St Supported Debt Insd Sien College (Par Call July 1, 2016 @100) 5.0% due July 1, 2020 N.Y.S. Dormitory Authority Revs Non St Supported Debt St Johns Univ - Insd 5.25% due July 1, 2021 N.Y.S. Dormitory Authority Revs City University Sys Ref Cons 5th Gen 5.5% due July 1, 2019 N.Y.S. Dormitory Authority Revs Supported Debt Mental Health Svcs Facs Impt (Par Call February 15, 2015 @100) 5.0% due February 15, 2021 N.Y.S. Dormitory Authority Revs Nonst Supported Debt-NYU (Par Call July1, 2018 @100) 5.0% due July 1, 2029 N.Y.S. Dormitory Authority Lease Revs Mental Health Svcs Facs (Par Call August 15, 2020 @100) 5.0% due August 15, 2023 N.Y.S. Dormitory Authority Revs State Personal Income Tax Rev Ed School Impt (Par Call March 15, 2018 @100) 5.0% due March 15, 2022 N.Y.S. Dormitory Authority Revs 5.5% due May 15, 2018 New York Environmental Facilities Corp State Pers Income Tax Rev 5.25% due December 15, 2012 N.Y.S. Local Govt Assistance Corp Ref: 5.5% due April 1, 2017 State of NY local Govt. Corp, Ref 5.5% due April 1, 2017 - 4 - Insured (continued) N.Y.S. Thruway Authority Second Gen Hwy &Brdg Trust Fund 5.25% due April 1, 2013 Niagara Falls Bridge Commission NY Toll Rev Highway Impts 5.25% due October 1, 2015 Pleasantville New York Public Impt Unlimited Tax 5.0% due January 1, 2016 Commonwealth of Puerto Rico Electric Power Auth Rev 5.5% due July 1, 2017 Commonwealth of Puerto Rico Highway Transportation Auth Rev Ref 6.25% due July 1, 2016 $ $ $ Puerto Rico Commonwealth Highway and Transportation Auth Transn Rev 5.5% due July 1, 2015 Sachem Central School District NY Holbrook Ref Unlimited Tax 5.25% due October 15, 2019 Sales Tax Receivable Corp NY Public Impt. (Par Call October 15, 2014 @100) 5.0% due October 15, 2017 Sales Tax Receivable Corp NY Public Impt. (Par Call October 15, 2014 @100) 5.0% due October 15, 2021 Port Authority of NY and NJ Cons 142nd (Par Call January 15, 2016 @100) 5.0% due July 15, 2030 Port Authority of NY and NJ Cons 144th (Par Call October 1, 2016 @100) 5.0% due October 1, 2027 Port Authority of NY and NJ Cons 85th 5.375% due March 1, 2028 Triborough Bridge & Tunnel Authority NY General Purpose Revs 5.5% due November 15, 2019 - 5 - Insured (continued) Unadilla Valley New York Central School District Ref Unlimited Tax 4.00% due June 15, 2014 % Revenue Backed City of New York NY Municipal Water Fin Auth Wtr. & Sewer Rev Fiscal 2009 (Par Call June 15, 2018 @100) 5.625% due June 15, 2024 City of New York NY Municipal Water Fin Auth Wtr. & Sewer Rev Fiscal 2nd Gen (Par Call June 15, 2019 @100) 5.0% due June 15, 2027 City of New York Transitional Finance Auth Rev Sub future Tax Secured ( Par call June 15, 2018 @100) 5.0% due November 1,2020 5.0% due November 1,2021 New York State Urban development 5.00% due January 1, 2017 N.Y.S. Dormitory Authority Revs Ref (Mandatory Put May 15, 2012 @100) 5.25% due November 15, 2023 New York Environmental Facilities Corp Pollution Control Rev St Water NYC 02 (Par Call June 15, 2016 @100) 5.00% due June 15, 2018 Suffolk County Water Authority (Par Call June 1, 2013 @100) 4.75% due June 1, 2021 N. Y.S. Thruway Authority St Pers Income Tax Rev Transn 5.25% due march 15, 2019 % Pre-refunded Cleveland Hill New York Union Free School District Cheektowaga Unlimited Tax (CallableJanuary 21, 2010 @101) 5.5% due October 15, 2011 $
